Citation Nr: 1207544	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  98 11-299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to February 1972.  He also had active duty for training (ACDUTRA) from October 20, 1991, to November 16, 1991; April 29, 1992, to May 16, 1992; June 11, 1994, to June 25, 1994; and 19 days of unverified ACDUTRA during the period from April 1, 1972, to March 31, 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the above claim.  The RO in St. Petersburg, Florida, currently has jurisdiction.  The Board remanded this case in May 2000, February 2007, and August 2010.

In May 2010, the RO awarded service connection for posttraumatic stress disorder (PTSD), effective from May 8, 2010.  In October 2010, the Veteran submitting a statement asking why he was not "paid from the date that I made the claim."  THIS MATTER IS REFERRED TO THE AOJ FOR CLARIFICATION OF THE VETERAN'S INTENT.  See 38 C.F.R. § 19.26(b).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.
 
The Veteran was provided with a VA examination in September 2011.  In the examination report, the VA physician discusses an urgent evaluation done in June 2011 where the Veteran was first diagnosed with hypertension.  The examiner determined that a diagnosis of hypertension had been established on the basis of this record.  There is no such record present in the claims folder or the electronic folder (e-folder).  

On remand, the RO must undertake efforts to locate this treatment record, as well as any other missing relevant treatment records, and associate them with the Veteran's claims folder and/or e-folder, to include any additional treatment records relating to the Veteran's blood pressure or hypertension from the VA Medical Center in San Juan, Puerto Rico, dated since September 2005 (currently only lab reports dated September 2011 are of record, absent any accompanying progress notes or other treatment records), and the VA Medical Center in Tampa, Florida, dated from December 2009 (currently only one treatment record dated from July 2011 is present in the Veteran's e-folder).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers that have treated him for hypertension or high blood pressure, including all VA treatment facilities, and to furnish signed authorizations for release for any non-VA sources identified.  The Veteran should be asked to submit all relevant records that he has in his possession.  

Make arrangements to obtain all VA treatment records and private records that are adequately identified and for which signed authorizations have been obtained, to include (i) the record dated June 2011 discussed in the September 2011 VA examination report, reportedly showing a diagnosis of hypertension and treatment for a subconjunctival hemorrhage, (ii) records relating to the Veteran's hypertension or blood pressure from the VA Medical Center in San Juan, Puerto Rico, including the Mayaguez outpatient clinic, dated since September 2005, and (ii) records relating to the Veteran's hypertension or blood pressure from the VA Medical Center in Tampa, Florida, dated since December 2009.  

Associate all treatment records not already present in the evidentiary record in the Veteran's claims folder or e-folder. 

2.  If, and only if, new relevant treatment records or other relevant previously unconsidered information, other than the June 2011 treatment record discussed in the September 2011 VA examination report, are associated with the claims folder, obtain an addendum to the September 2011 VA examination report from the same examiner who conducted that examination, if possible.  

If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinions.

Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record, the examiner should provide an opinion as to whether, in light of the newly associated records, the Veteran has hypertension, and, if diagnosed, whether it is at least as likely as not (50 percent or greater possibility) that (a) hypertension had its clinical onset during service or is related to any in-service event, disease, or injury, or (b) hypertension is (i) proximately due to, (ii) the result of, or (iii) or aggravated by service-connected PTSD.
 
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  If a medical examination report is obtained, review the report to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



